                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  CR 15-68-GF-BMM-JTJ

                     Plaintiff,              FINDINGS AND
                                           RECOMMENDATIONS
       vs.

 LLOYD THOMAS RIDER, III,

                     Defendant.


                                   I. Synopsis

      Defendant Lloyd Thomas Rider, III (Rider) has been accused of violating

the conditions of his supervised release. Rider admitted all of the alleged

violations, except alleged violations 1, 4 and 5. The government did not attempt

to prove alleged violations 1 and 4. The government satisfied its burden of proof

with respect to alleged violation 5. Rider's supervised release should be revoked.

Rider should be placed in custody for 9 months, with 18 months of supervised

release to follow.

                                    II. Status

      Rider pleaded guilty to Being a Felon in Possession of a Firearm and

Ammunition on December 16, 2015. (Doc. 20). The Court sentenced Rider to 30
months of custody, followed by 3 years of supervised release. (Doc. 29). Rider's

current term of supervised release began on June 21, 2019. (Doc. 62 at 2).

       Petition

       The United States Probation Office filed a Petition requesting that the Court

revoke Rider's supervised release on September 10, 2019. (Doc. 62). The Petition

alleges that Rider violated the conditions of his supervised release: l) by

committing another crime; 2) by consuming alcohol; 3) by using

methamphetamine; 4) by using a controlled substance; and 5) by knowingly

communicating with a person convicted of a felony without first obtaining the

permission of his probation officer. (Doc. 62 at 2-3). United States District Judge

Brian Morris issued a warrant for Rider's arrest on September 10, 2019. (Doc.

63).

       Initial appearance

       Rider appeared before Judge Morris for his initial appearance on

September 16, 2019. Rider was represented by counsel. Rider stated that he had

read the petition and that he understood the allegations. Rider waived his right to

a preliminary hearing. The parties consented to proceed with the revocation

hearing before the undersigned.




                                         2
       Revocation hearing

       The Court conducted a joint revocation hearing in this case and in Cause

CR 11-69-GF-BMM on October 3, 2019. Rider admitted that he had violated the

conditions of his supervised release: 1) by consuming alcohol; and 2) by using

methamphetamine. The government did not attempt to prove alleged violations I

and 4. The government satisfied its burden of proof with respect to alleged

violation 5. The violations that Rider admitted and that the government proved

are serious and warrant revocation of Rider's supervised release.

      Rider's violations are Grade C violations. Rider's criminal history category

is III. Rider's underlying offense is a Class C felony. Rider could be incarcerated

for up to 24 months. He could be ordered to remain on supervised release for up

to 27 months, less any custody time imposed. The United States Sentencing

Guidelines call for a term of custody of 5 to 11 months in Cause CR 11-69-GF-

BMM, and a term of custody ofS to 11 months in Cause CR 15-68-GF-BMM.

                                   III. Analysis

      Rider's supervised release should be revoked. Rider should be incarcerated

for 9 months, with 18 months of supervised release to follow. The supervised

release conditions imposed previously should be continued. This sentence is

sufficient but not greater than necessary.

                                             3
                                    IV. Conclusion

      The Court informed Rider that the above sentence would be recommended

to Judge Morris. The Court also informed Rider of his right to object to these

Findings and Recommendations within 14 days of their issuance. The Court

explained to Rider that Judge Morris would consider a timely objection before

making a final determination on whether to revoke his supervised release and

what, if any, sanction to impose.

The Court FINDS:

      That Lloyd Thomas Rider, III violated the conditions of his supervised
      release by consuming alcohol, by using methamphetamine, and by
      knowingly communicating with a person convicted of a felony without first
      obtaining the permission of his probation officer.

The Court RECOMMENDS:

      That the District Court revoke Rider's supervised release and commit Rider
      to the custody of the United States Bureau of Prisons for a term of
      imprisonment of 9 months, with 18 months of supervised release to follow.
      The sentence imposed in this case should run concurrent with the sentence
      imposed in Cause CR 11-69-GF-BMM.


        NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
    RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO
                         OBJECT

      The parties may serve and file written objections to the Findings and


                                          4
Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(l). A district judge will make a de novo

determination regarding any portion of the Findings and Recommendations to

which objection is made. The district judge may accept, reject, or modify, in

whole or in part, the Findings and Recommendations. Failure to timely file

written objections may bar a de novo determination by the district judge, and may

waive the right to appear and allocute before a district judge.

      DATED this 4th day of October, 2019.




                                          5
